ORDER TO SHOW CAUSE
The Office of Attorney Ethics having filed a petition with the Court seeking an order directing ANTHONY J. CAVUTO of MOUNT HOLLY to show cause why he should not be temporarily suspended from the practice of law pending the conclusion of ethics proceedings against him, and good cause appearing;
It is ORDERED that ANTHONY J. CAVUTO show cause before this Court on September 12, 1994, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, why he should not be temporarily suspended from practice and why the Office of Attorney Ethics should not take protective action, pursuant to Rule l:20-'ll(c), as may be appropriate to gain possession and control of respondent’s legal files, records, practice and trust assets; and it is further
ORDERED that a co-signatory for respondent’s attorney trust account be named forthwith, that co-signatory to be approved by the Office of Attorney Ethics; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court.